DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending and currently under consideration for patentability under 37 CFR 1.104

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates have been considered by the examiner:
June 7, 2019
December 27, 2019
July 1, 2020
October 27, 2020
May 7, 2021
August 13, 2021

Claim Rejections - 35 USC § 102(A)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5964701 (hereinafter “Asada”).

Asada was cited in applicant’s IDS submitted on June 7, 2019.
	With respect to claim 1, Asada teaches a wearable healthcare apparatus comprising: a processor (the health monitoring system such as a finger ring has a controller and includes a CPU; see Fig. 4; col.1, lines 54-55; col.2, lines 16-17); a wearable healthcare utilization module (WHUM) communicatively coupled to the processor; a pulse sensor communicatively coupled to the processor (a patient’s health status is monitored by a finger ring that has a controller and is equipped with miniaturized sensors that measures pulse rate and includes a wireless transmitter and a CPU; see Fig.4; col.1, lines 54-56; col.2, lines 16-24) and configured to sense an indication of a pulse of a wearer of the wearable healthcare apparatus (the pulse of the patient may be detected as a periodic change in the sensor output of the finger ring 10; col.3, lines 35-37); and a visual indicator device configured to synchronously visually indicate the pulse of the wearer of the wearable healthcare apparatus (photo diodes 2 and light-emitting diodes (LEDs) 4 may be imbedded in the ring 10 facing each other inside the ring that may emit light in the visible that may be by measuring pulse and may be temporally modulated, and detected may be performed using synchronous detection techniques; see col.3, lines 30-32, 55-58; col.4, lines 5-6). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Asada in view of LaPlante et al. (US PG Pub. No. 2008/0183059 A1) (hereinafter “LaPlante”).

LaPlante was cited in applicant’s IDS submitted on June 7, 2019.
	With respect to claims 2 and 6, Asada teaches a wearable healthcare apparatus as established above. 
	However, Asada does not teach the limitations further recited in claims 2 and 6.
	Regarding claim 2, LaPlante teaches the pulse sensor comprises a peripheral capillary oxygen saturation device (see par.0053, 0058).

	Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when in the invention was filed to modify Asada to include a band and peripheral capillary oxygen saturation device for the benefit of providing a wearable device for monitoring patient’s capillary vitality effectively, as evidence by LaPlante. 

Claims 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Asada in view of Tran (US PG Pub. No. 2008/0319282 A1).

Tran was cited in applicant’s IDS submitted on June 7, 2019.
With respect to claims 3, 9, and 10, Asada teaches a wearable healthcare apparatus as established above. 
	However, Asada does not teach the limitations further recited in claims 3, 9, and 10.
	Regarding claim 3, Tran teaches a digital to analog converter (DAC) communicatively coupled to the processor; and a speaker communicatively coupled to the DAC (par.0161). 
	Regarding claim 9, Tran teaches a storage device communicatively coupled to the processor (par.0017-18).

	Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to include a DAC, a speaker, a storage device, and storing ECG data for the benefit of providing a wearable device with sensors for monitoring patients remotely and providing help to care givers to take emergency steps as and when needed, as evidence by Tran. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asada in view of Simon (US PG Pub. No. 2003/0176798 A1).

Simon was cited in applicant’s IDS submitted on June 7, 2019.
With respect to claim 4, Asada teaches a wearable healthcare apparatus as established above. 
	However, Asada does not teach the limitations further recited in claim 4.
	Simon teaches the visual indicator device comprises a liquid crystal display (LCD) device (par.0031).
	Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to include a LCD device for the benefit of providing a wearable device that provides indication via LCD in order to help provide indication in an emergency situation of the wearer, as evidence by Simon.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asada in view of Centen et al. (US PG Pub. No. 2009/0171257 A1) (hereinafter “Centen”).

Simon was cited in applicant’s IDS submitted on June 7, 2019.
With respect to claim 8, Asada teaches a wearable healthcare apparatus as established above. 
	However, Asada does not teach the limitations further recited in claim 8.
	Centen teaches a motion sensor configured to sense a range of motion related to cardiopulmonary resuscitation (CPR) activity of the wearer (par.0011, 0013-14, 0056).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to include a motion sensor for the benefit of providing a portable device to assist a wearer in administration of CPR that is easy to operate and may be easily worn on wrist, hand or forearm for maximum operating flexibility, as evidence by Centen.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791